Per Curiam.
In the trial below the defendant made no motion to quash the bill of indictment, entered no plea in abatement, nor a plea of double jeopardy, nor was any motion interposed in arrest of judgment.
Present counsel for the defendant admit in their brief that apparently no appeal entries were entered at the time the judgment was imposed in the Superior Court, and that they have been unable to secure an agreement with the Solicitor by whieh a case on appeal, containing the evidence, could be brought to this Court. Hence, they have only brought up the record proper. Bell v. Nivens, 225 N.C. 35, 33 S.E. 2d 66.
Since the Municipal Recorder’s Court of Ayden and the Superior Court of Pitt County have concurrent jurisdiction of misdemeanors (G.S. 7-64), and there being no evidence in the record tending to show that the offenses referred to in the warrant and the bill of indictment are the same, the judgment will be upheld on authority of S. v. Suddreth, 223 N.C. 610, 27 S.E. 2d 623.
Affirmed.